Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 10-26-21, with respect to claims 1-14 have been fully considered and are persuasive.  The Non-final Office Action of 4-21-21 has been withdrawn and therefore, claims 1-14 are hereby allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a double disc work grinding machine and method comprising, in particular, a clamp member having a non-circular outer circumferential portion and clamping an outer arcuate circumferential surface of the work to thereby fix the clamp member to the work to assemble the work and the clamp member integrally with each other; a storage portion having a non-circular inner circumferential portion engageable with the non-circular outer circumferential portion of the clamp member, wherein the storage portion houses, the clamp member movably in the first direction between the pair of work grinding wheels and rotates together with the clamp member, and the clamp member clamping the work; a rotation drive section which rotates the storage portion around a first rotation axis of the storage portion extending in the first direction; and a grinding wheel feeding section which feeds at least one of the work grinding wheels onto the work for sandwiching the work with the pair of work grinding wheels and grinding two main surfaces of the work, 2U.S. Patent Application Serial No.: 15/907,569 Amendment under 37 CFR § 1.111 filed July 20, 2021 Reply to Office Action dated April 21, 2021 wherein the first rotation axis of the storage portion extends inside the outer circumferential surface of the work when viewed from the first direction, under a state where the clamp member clamping the work is housed in the storage portion, upon clamping, the diameter of an inner circumferential portion of the clamp member is substantially the same as the outer circumferential surface of the work, and the clamp member and the storage portion each has a thickness in the first direction less than the work for allowing insertion of the work, the storage portion, and the clamp member between the pair of the work grinding wheels when grinding the work, as specifically claimed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





EM
November 4, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723